DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 12 of U.S. Patent No. 11,166,085. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-8, and 12 of U.S. Patent No. 11,166,085 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application.  Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1, 
Instant Application
Claims 1 and 3 of U.S. Patent 11,166,085
A method comprising:
A method comprising:
identifying a plurality of media content items for a playlist, each of the plurality of media content items having an introductory segment, one or more main segments, and an ending segment;
identifying a plurality of media content items for a playlist, each of the plurality of media content items having an introductory segment, one or more main segments, and an ending segment;
determining a length of an ending segment of a first media content item of the plurality of media content items and a length of an introductory segment of a second media content item of the plurality of media content items;
determining a length of an ending segment of a first media content item of the plurality of media content items and a length of an introductory segment of a second media content item of the plurality of media content items;
selecting an interstitial to be added to the playlist between one or more main segments of the first media content item and one or more main segments of the second media content item; and
selecting an interstitial to be added to the playlist between one or more main segments of the first media content item and one or more main segments of the second media content item, wherein a length of the interstitial exceeds a combined length of the ending segment of the first media content item and the introductory segment of the second media content item;

adding a spacing between the ending segment of the first media content item and the introductory segment of the second media content item, wherein a size of the spacing is based on a difference between the combined length of the ending segment of the first media content item and the introductory segment of the second media content item and the length of the interstitial; and

combining the interstitial with the first media content item and the second media content time by inserting the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item based on the spacing, wherein the inserted interstitial is combined with at least a portion of the ending segment of the first media content item and at least a portion of the introductory segment of the second media content item.
responsive to determining that a length of the interstitial is less than a combined length of the ending segment of the first media content item and the introductory segment of the second media content item, adjusting an overlap on the interstitial of the ending segment of the first content media item and the introductory segment of the second media content item.
determining that a length of a second interstitial is less than a combined length of an ending segment of the second media content item and an introductory segment of a third media content item of the plurality of media content items; and adjusting an overlap, with the second interstitial, of the ending segment of the second media content item and the introductory segment of the third media content item (claim 3).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toff et al. (U.S. Patent 9,557,896) in view of Hua et al. (U.S. Patent Application Publication 2017/0099526).
Regarding claim 1, Toff et al. discloses a method comprising: identifying a plurality of media content items for a playlist, each of the plurality of media content items having an introductory segment, one or more main segments, and an ending segment (Fig. 6A; col. 1, lines 54-59 – an interstitial creator identifies a playlist of media items; col. 5, lines 51-62 – interstitial 165 may be a video that is displayed before, after, or in between pieces of expected content (e.g., media items 160 and 170) - video interstitial 165 may be used to provide context or an introduction for the upcoming video (e.g., media item 170)); determining a length of an ending segment of a first media content item of the plurality of media content items and a length of an introductory segment of a second media content item of the plurality of media content items (Fig. 9; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items) – in other implementations, however, the location may be at the beginning or end of the playlist (i.e., before the first media item in the playlist or after the last media item in the playlist); col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value); selecting an interstitial to be added to the playlist between one or more main segments of the first media content item and one or more main segments of the second media content item (Fig. 9; col. 1, lines 54-62 – the interstitial creator receives a request to insert an interstitial at a location in the playlist - the request may  include a selection of the displayed visual indicator at a location after a first media item in the playlist and before a second media item in the playlist; col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value); and responsive to determining that a length of the interstitial is less than a combined length of the ending segment of the first media content item and the introductory segment of the second media content item, adjusting an overlap on the interstitial of the ending segment of the first content media item and the introductory segment of the second media content item (col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value).  However, Toff et al. fails to explicitly disclose the media content items being divided into an introductory segment, one or more main segments, and an ending segment.  
Referring to the Hua et al. reference, Hua et al. discloses a method comprising media content items being divided into an introductory segment, one or more main segments, and an ending segment (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point – therefore, it can be easily inferred to divide media content on a segment basis such as a shot or scene of source video content and also divide media content into an introductory segment and another segment(s) by using an interstitial in the introduction of media items); and inserting the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided media content items into an introductory segment, one or more main segments, and an ending segment as suggested by Hua et al. in the method disclosed by Toff et al. in order to properly insert the interstitials into appropriate positions of the media content.
Regarding claim 2, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: responsive to determining that half of the length of the interstitial exceeds the length of the introductory segment of the second media content item, overlapping, with the interstitial, an initial portion of the ending segment of the first media content item and the entire introductory segment of the second media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 3, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: responsive to determining that half of the length of the interstitial exceeds the length of the ending segment of the first media content item, overlapping, with the interstitial, the entire ending segment of the first media content item and an initial portion of the introductory segment of the second media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.). 
Regarding claim 4, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein adjusting the overlap on the interstitial of the ending segment of the first media content item and the introductory segment of the second media content item with the interstitial comprises overlapping, with the interstitial, a first portion of the ending segment of the first media content item and a second portion of the introductory -39-Attorney Docket No.: 25832.3614 (L1573US1C) segment of the second media content item, the first portion of the ending segment of the first media content item and the second portion of the introductory segment of the second media content item having a same length (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 5, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein adjusting the overlap on the interstitial of the ending segment of the first media content item and the introductory segment of the second media content item comprises shrinking at least one of the length of the ending segment of the first media content item or the length of the introductory segment of the second media content item to equalize the combined length of the ending segment and the introductory segment with the length of the interstitial (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 6, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein adjusting the overlap on the interstitial of the ending segment of the first media content item and the introductory segment of the second media content item comprises overlapping a portion of the ending segment of the first media content item and a portion of the introductory segment of the second media content item to equalize the combined length of the ending segment of the first media content item and the introductory segment of the second media content item with the length of the interstitial (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 7, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the plurality of media content items in the playlist are played in a first media player and the interstitial in the playlist is played in a second media player proximate to the first media player (Hua et al.: Fig. 1; paragraph [0035] – the audio/video player service/application reads a description file generated, for example, by video ad platform 116 to identify the source video, ad-clip insertion points, and the corresponding candidate ad-clips for insertion – video ad platform 116 communicates the source video and one or more inserted ad-clips for presentation by a video player (e.g., a respective application 118 or 136) to a user via a display device (e.g., a respective device 130 or 138)).  
Regarding claim 8, Toff et al. discloses a system, comprising: a memory device; a processing device operatively coupled to the memory device, the processing device to: identify a plurality of media content items for a playlist, each of the plurality of media content items having an introductory segment, one or more main segments, and an ending segment (Fig. 6A; col. 1, lines 54-59 – an interstitial creator identifies a playlist of media items; col. 5, lines 51-62 – interstitial 165 may be a video that is displayed before, after, or in between pieces of expected content (e.g., media items 160 and 170) - video interstitial 165 may be used to provide context or an introduction for the upcoming video (e.g., media item 170)); determine a length of an ending segment of a first media content item of the plurality of media content items and a length of an introductory segment of a second media content item of the plurality of media content items (Fig. 9; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items) – in other implementations, however, the location may be at the beginning or end of the playlist (i.e., before the first media item in the playlist or after the last media item in the playlist); col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value);-40-Attorney Docket No.: 25832.3614 (L1573US1C) select an interstitial to be added to the playlist between one or more main segments of the first media content item and one or more main segments of the second media content item (Fig. 9; col. 1, lines 54-62 – the interstitial creator receives a request to insert an interstitial at a location in the playlist - the request may  include a selection of the displayed visual indicator at a location after a first media item in the playlist and before a second media item in the playlist; col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value); and responsive to determining that a length of the interstitial is less than a combined length of the ending segment of the first media content item and the introductory segment of the second media content item, adjust an overlap on the interstitial of the ending segment of the first content media item and the introductory segment of the second media content item (col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value).  However, Toff et al. fails to explicitly disclose the media content items being divided into an introductory segment, one or more main segments, and an ending segment.  
Referring to the Hua et al. reference, Hua et al. discloses a system comprising media content items being divided into an introductory segment, one or more main segments, and an ending segment (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point – therefore, it can be easily inferred to divide media content on a segment basis such as a shot or scene of source video content and also divide media content into an introductory segment and another segment(s) by using an interstitial in the introduction of media items); and inserting the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided media content items into an introductory segment, one or more main segments, and an ending segment as suggested by Hua et al. in the system disclosed by Toff et al. in order to properly insert the interstitials into appropriate positions of the media content.
  Regarding claim 9, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the processor is further to: responsive to determining that half of the length of the interstitial exceeds the length of the introductory segment of the second media content item, overlap, with the interstitial, an initial portion of the ending segment of the first media content item and the entire introductory segment of the second media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 10, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the processor is further to: responsive to determining that half of the length of the interstitial exceeds the length of the ending segment of the first media content item, overlap, with the interstitial, the entire ending segment of the first media content item and an initial portion of the introductory segment of the second media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 11, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein to adjust the overlap on the interstitial of the ending segment of the first media content item and the introductory segment of the second media content item with the interstitial, the processing device is to overlap, with the interstitial, a first portion of the ending segment of the first media content item and a second portion of the introductory segment of the second media content item, the first portion of the ending segment of the first media content item and the second portion of the introductory segment of the second media content item having a same length (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 12, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein to adjust the overlap on the interstitial of the ending segment of the first media content item and the introductory segment of the second media content item, the processing device is to shrink at least one of the length of the ending segment of the first media content item or the length of the introductory segment of the -41-Attorney Docket No.: 25832.3614 (L1573US1C) second media content item to equalize the combined length of the ending segment and the introductory segment with the length of the interstitial (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 13, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein to adjust the overlap on the interstitial of the ending segment of the first media content item and the introductory segment of the second media content item, the processing device is to overlap a portion of the ending segment of the first media content item and a portion of the introductory segment of the second media content item to equalize the combined length of the ending segment of the first media content item and the introductory segment of the second media content item with the length of the interstitial (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 14, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the plurality of media content items in the playlist are played in a first media player and the interstitial in the playlist is played in a second media player proximate to the first media player (Hua et al.: Fig. 1; paragraph [0035] – the audio/video player service/application reads a description file generated, for example, by video ad platform 116 to identify the source video, ad-clip insertion points, and the corresponding candidate ad-clips for insertion – video ad platform 116 communicates the source video and one or more inserted ad-clips for presentation by a video player (e.g., a respective application 118 or 136) to a user via a display device (e.g., a respective device 130 or 138)).  
Regarding claim 15, Toff et al. discloses a non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to: identify a plurality of media content items for a playlist, each of the plurality of media content items having an introductory segment, one or more main segments, and an ending segment (Fig. 6A; col. 1, lines 54-59 – an interstitial creator identifies a playlist of media items; col. 5, lines 51-62 – interstitial 165 may be a video that is displayed before, after, or in between pieces of expected content (e.g., media items 160 and 170) - video interstitial 165 may be used to provide context or an introduction for the upcoming video (e.g., media item 170)); determine a length of an ending segment of a first media content item of the plurality of media content items and a length of an introductory segment of a second media content item of the plurality of media content items (Fig. 9; col. 10, lines 40-53 – the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items) – in other implementations, however, the location may be at the beginning or end of the playlist (i.e., before the first media item in the playlist or after the last media item in the playlist); col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value); select an interstitial to be added to the playlist between one or more main segments of the first media content item and one or more main segments of the second media content item (Fig. 9; col. 1, lines 54-62 – the interstitial creator receives a request to insert an interstitial at a location in the playlist - the request may  include a selection of the displayed visual indicator at a location after a first media item in the playlist and before a second media item in the playlist; col. 13, lines 27-30 – if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value); and responsive to determining that a length of the interstitial is less than a combined length of the ending segment of the first media content item and the introductory segment of the second media content item, adjust an overlap on the interstitial of the ending segment of the first content media item and the introductory segment of the second media content item (col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value).  However, Toff et al. fails to explicitly disclose the media content items being divided into an introductory segment, one or more main segments, and an ending segment.  
Referring to the Hua et al. reference, Hua et al. discloses a method comprising media content items being divided into an introductory segment, one or more main segments, and an ending segment (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point – therefore, it can be easily inferred to divide media content on a segment basis such as a shot or scene of source video content and also divide media content into an introductory segment and another segment(s) by using an interstitial in the introduction of media items); and inserting the interstitial in the playlist between the one or more main segments of the first media content item and the one or more main segments of the second media content item (paragraph [0010] – as video source content is being rendered (e.g., played/streamed) for presentation to a viewer, the systems and methods, automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream – in one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided media content items into an introductory segment, one or more main segments, and an ending segment as suggested by Hua et al. in the method disclosed by Toff et al. in order to properly insert the interstitials into appropriate positions of the media content.
Regarding claim 16, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the processor is further to: -42-Attorney Docket No.: 25832.3614 (L1573US1C)responsive to determining that half of the length of the interstitial exceeds the length of the introductory segment of the second media content item, overlapping, with the interstitial, an initial portion of the ending segment of the first media content item and the entire introductory segment of the second media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 17, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the processor is further to: responsive to determining that half of the length of the interstitial exceeds the length of the ending segment of the first media content item, overlap, with the interstitial, the entire ending segment of the first media content item and an initial portion of the introductory segment of the second media content item (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 18, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein to adjust the overlap on the interstitial of the ending segment of the first media content item and the introductory segment of the second media content item with the interstitial, the processing device is to overlap, with the interstitial, a first portion of the ending segment of the first media content item and a second portion of the introductory segment of the second media content item, the first portion of the ending segment of the first media content item and the second portion of the introductory segment of the second media content item having a same length (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 19, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein to adjust the overlap on the interstitial of the ending segment of the first media content item and the introductory segment of the second media content item, the processing device is to shrink at least one of the length of the ending segment of the first media content item or the length of the introductory segment of the second media content item to equalize the combined length of the ending segment and the introductory segment with the length of the interstitial (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).  
Regarding claim 20, Toff et al. in view of Hua et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein to adjust the overlap on the interstitial of the ending segment of the first media content item and the introductory segment of the second media content item, the processing device is to overlap a portion of the ending segment of the first media content item and a portion of the introductory segment of the second media content item to equalize the combined length of the ending -43-Attorney Docket No.: 25832.3614 (L1573US1C) segment of the first media content item and the introductory segment of the second media content item with the length of the interstitial (Toff et al.: col. 10, lines 40-53 - the location where an interstitial may be added is after a first media item and before a second media item (i.e., between two media items); col. 13, lines 27-30 - if the length of the input video is longer than the duration value of the interstitial, the input video may be clipped or truncated to have a length matching the duration value; Hua et al.: paragraph [0012] – the ad-clip insertion positions along the timeline being based, for example, on one or more of length of the source content, the number of ad-clips to insert into the playback stream, the length of respective ones of the ad-clips, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 28, 2022